         Case 1:19-cv-03539-PKC Document 66 Filed 05/06/20 Page 1 of 1




May 6, 2020

Via ECF
The Hon. Kevin P. Castel
United States Court – Southern District of New York
500 Pearl Street – Room 11D
New York, NY 10007

       Re:     Ousmane Bah v. Apple Inc. and Security Industry Specialists
               Our Client: Security Industry Specialists
               Docket No.: 19 cv 3539
               LJAA File No.: 0270-1037-NY00

Your Honor:

As Your Honor is aware, this office represents the defendant, Security Industry Specialists
(“SIS”) in the above-referenced matter.

On behalf of my client, and with consent of the parties, we respectfully request an extension to
Monday, May 11th to file the ESI Protocol. This is the second request, as Your Honor previously
granted an extension from April 29th to May 6th. In the interim (and beforehand) the parties, in
conjunction with our respective technology specialists, have continued to engage in productive
and good faith conferences regarding the ESI Protocol. Another proposed version was circulated
today, however I have been unable to connect with the necessary contact at my West Coast
client.

It is expected that the additional time will allow the parties to agree upon a final version, without
the need for court intervention.

Thank you for your consideration.

Respectfully submitted,
David Metzger
David L. Metzger
dlmetzger@lewisjohs.com
New York City Office

DLM:gr

cc: all counsel of record via ECF




                                     61 Broadway, Suite 2000, New York, NY 10006 212.233.7195 Fax 212.233.7195 www.lewisjohs.com

                                                                                         New York City | Long Island
